DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the milling cut must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Gilbert et al (U.S. 9,234,350).
In re Claims 1, 3, 4, 5 Gilbert teaches a friction plate for a timber joint between a first connection and second connection elements/wooden layers/beam (96,98,100), comprising: a plate-shaped carrier (10,124,120,122,126) with a first carrier connection side for a surface connection to the first connection element, a second carrier connection side for a surface connection to the second connection element, and a roughening (18,20,22) of at least one section of both the first and/or second carrier connection sides. The teeth (22) are cuts in line.  (Figures 1-5, Column 3, Lines 54-55)
In re Claim 2, Gilbert teaches connector plates (10,12) made of steel  (Column 3, Line 27)
In re Claim 6, Figures 1, 3, 8, 12 of Gilbert shows the roughening appearing in the connection of the carrier connection side that abuts the beams.  .  
In re Claim 10, Gilbert teaches fasteners (148,150,152) through holes in the friction plate.  (Figure 12)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtonen (U.S. 5,006,006) in view of Neville (U.S. 5,865,586).
In re Claims 1, 3, 4, 5 Lehtonen teaches a friction plate for a timber joint between a first connection and second connection elements/wooden beams (10,10’,11,11’,12), comprising: a plate-shaped carrier (1) with a first carrier connection side for a surface connection to the first connection element, a second carrier connection side for a surface connection to the second connection element, and a roughening (9) of at least one section of both the first and/or second carrier connection sides. (Figures 1-5)
The roughening (9) shown in Figures 1 and 2, is shown to be in arranged lines.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e cuts in line, does not depend on its method of production, i.e. milling. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
However, should the applicant still wish to contest this, Neville (U.S. 5,865,586) teaches a coupling plate (10) that uses pyramid shaped projections  (16,17,18)  Figures 1-4.  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Lehtonen to use these other known projection configurations taught by Neville.  This is would be a matter of replacing one 
In re Claim 2, Lehtonen teaches welding or soldering plates which would indicate metal plates (Column 1, Lines 67-68).   Lehtonen teaches connector plates made of steel  (Column 1, Line 21)
In re Claim 6, Figures 1, 2, 3, and 5 of Lehtonen shows the roughening appearing in the connection of the carrier connection side that abuts the beams.  The roughening plates (3,4,5,6,7,8) appear to cov8 at least half of the surface that abuts the beams.  
In re Claim 9, Lehtonen teaches plates that may by 3-8 mm thick and that the toothed plates are 1-2 mm thick.  (Column 1, Lines 54-57.  It does not teach that the projections are 0.1-3 mm in height.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to use projections of this height, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Projections of this size will insure that the friction plate is firmly embedded in the beams that are being connected.
 In re Claim 11, the claim language requires that the friction plate material be capable of being pierced by a wood screw.  The examiner maintains that the plates taught by Lehtonen are capable of being pierced by such a screw.  However should the applicant disagree, the examiner notes that the applicant appears to qualify the connector as being made of a suitable material and of suitable thickness.   Specifying a In re Aller, 105 USPQ 233.  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. Aluminum/plastic connection plates or plates less than 3 mm thick in some places would result in light weight and durable connectors that are not overly bulky so they fit readily into connection joints.
Claims 1-6, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (U.S. 9,234,350) in view of Neville (U.S. 5,865,586).
In re Claims 1, 3, 4, 5, 10, 12, and 13 Gilbert teaches a friction plate for a timber joint between a first connection and second connection elements/wooden layers/beam (96,98,100), comprising: a plate-shaped carrier (10,124,120,122,126) with a first carrier connection side for a surface connection to the first connection element, a second carrier connection side for a surface connection to the second connection element, and a roughening (18,20,22) of at least one section of both the first and/or second carrier connection sides. The teeth (22) are cuts in line.  Gilbert teaches fasteners (148,150,152) through holes in the friction plate to hole the first and second connection elements together.   (Figures 1-5, Column 3, Lines 54-55)
The fasteners taught by Gilbert are nails instead of screws.  However the substitution of one known fastening element for another would be obvious to one of ordinary skill in the art at the time of filing of the invention.  Nails and screws are functionally equivalent although using screws can be advantageous in resisting pull out.
The roughening (9) shown in Figures 1 and 2, is shown to be in arranged lines.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e cuts in a line, does not depend on its method of production, i.e. milling. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
However, should the applicant still wish to contest this, Neville (U.S. 5,865,586) teaches a coupling plate (10) that uses pyramid shaped projections  (16,17,18)  Figures 1-4.  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Gilbert to use these other known projection configurations taught by Neville.  This is would be a matter of replacing one type of connections with another know connection that is functionally equivalent.  The pyramid connections are studier than the simpler punched triangles taught by Lehtonen and will promote a more durable connection. 
In re Claim 2, Gilbert teaches connector plates (10,12) made of steel  (Column 3, Line 27)
In re Claim 6, Figures 1,3,8,12 of Gilbert shows the roughening appearing in the connection of the carrier connection side that abuts the beams.  
Response to Arguments
Applicant's arguments filed on 7/8/2021 with respect to the claims have been considered regarding the amended claim language specifying milled cuts in a line 
                                                                                                                                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633